Title: John Adams to Abigail Adams, 1 January 1779
From: Adams, John
To: Adams, Abigail



Passy Jany. 1. 1779

I wish you an happy new Year, and many happy Years—and all the Blessings of Life. Who knows but this Year may be more prosperous for our Country than any We have seen. For my own Part I have hopes that it will. Great Blessings are in store for it, and they may come this Year as well as another. You and I however must prepare our Minds to enjoy the Prosperity of others not our own. In Poverty and Symplicity, We shall be happy, whenever our Country is so. Johnny sends Duty. Mr. Williams waits—I knew of his going but this Moment.—I think I shall see you this Year, in spight of British Men of War. If it should be otherwise ordered, however, we must submit.
